Citation Nr: 0522928	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected chronic lymphocytic leukemia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to November 
1971.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO) which granted service connection for 
chronic lymphocytic leukemia and assigned a noncompensable 
(zero percent) disability rating therefor.  The veteran 
perfected an appeal as to the disability rating assigned.  


FINDING OF FACT

The service-connected chronic lymphocytic leukemia is not 
productive of hemoglobin levels of 10gm/100ml or less with 
findings such as weakness, easy fatigability or headaches.  
The veteran does not require continuous medication for 
control of the disease.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for chronic lymphocytic leukemia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic 
Codes 7703, 7700, 7716 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a higher (compensable) disability rating 
for his service-connected chronic lymphocytic leukemia.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
April 2004 Statement of the Case (SOC).

Crucially, the Board finds that a March 2003 letter from the 
RO informed the veteran of VA's duty to assist him in the 
development of his claim.  This letter advised the veteran 
that he could provide medical evidence in support of his 
claim.  In addition, the letter informed the veteran that in 
order for VA to obtain records on his behalf he must provide 
enough information about his records so that we can request 
them from the person or agency that has them.  

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  In 
February 2003, the veteran filed a claim for service 
connection for chronic lymphocytic leukemia.  He was provided 
a VCAA notice regarding this claim by means of the March 2003 
letter.  In a January 2004 rating decision, service 
connection was granted for chronic lymphocytic leukemia.  The 
veteran filed a NOD as to the assigned rating.  Therefore, in 
accordance with VAOPGCPREC 8-2003, the notice provisions of 
VCAA are not applicable as to the claim for an increased 
initial rating.  That is, because the veteran was provided 
with adequate VCAA notice in Mach 2003 in regards to his 
initial service connection claim, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

In short, based on the above record, the Board concludes that 
the veteran has been properly informed of what is required of 
him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in January 2004).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records and a report of VA examination, 
which will be described below.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  In his May 2004 
substantive appeal (VA Form 9), the veteran indicated that he 
did not want a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).

Rating criteria

Under Diagnostic Code 7703, leukemia is rated 100 percent 
disabling with active disease or during a treatment phase.  
Otherwise, the disorder is rated as anemia (under Diagnostic 
Code 7700) or aplastic anemia (under Diagnostic Code 7716), 
whichever would result in the greater benefit.  38 C.F.R. § 
4.117, Diagnostic Code 7703.

Under Diagnostic Code 7700, a noncompensable (zero percent) 
evaluation is warranted for hemoglobin 10gm/100ml or less, 
asymptomatic.  A 10 percent rating may be assigned where 
hemoglobin is 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches.  A 30 percent 
rating may be assigned where hemoglobin is 8gm/100ml or less, 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 70 percent rating 
may be assigned where hemoglobin is 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months).  A 100 percent evaluation 
may be assigned where hemoglobin is 5 gm/100 ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest.  Complications of pernicious anemia, such as 
dementia or peripheral neuropathy, are to be evaluated 
separately.  See 38 C.F.R. § 4.117, Note following Diagnostic 
Code 7700.

Under Diagnostic Code 7716, aplastic anemia, a 10 percent 
rating is assignable if the disease requires continuous 
medication for control.  A 30 percent rating is warranted for 
aplastic anemia requiring transfusion of platelets or red 
cells at least once a year but less than every three months, 
or; infections recurring at least once a year but less than 
once every three months.  A 60 percent evaluation is 
warranted for aplastic anemia requiring transfusion of 
platelets or red cells at least once every three months, or; 
infections recurring at least once every three months.  A 100 
percent rating is warranted for anemia requiring a bone 
marrow transplant, or; requiring transfusion of platelets or 
red cells at least once every six weeks, or; infections 
recurring at least once every six weeks.  38 C.F.R. § 4.117, 
Diagnostic Code 7716.

Analysis

As was described in the Introduction, in a January 2004 VA 
rating decision, service connection was granted for chronic 
lymphocytic leukemia and a noncompensable evaluation was 
assigned from October 16, 2003.  The veteran seeks a higher 
rating.  

The veteran's chronic lymphocytic leukemia is evaluated as 
noncompensably disabling under Diagnostic Code 7700 [anemia, 
hypochromic-microcytic and megaloblastic, such as iron-
deficiency and pernicious anemia].

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

As discussed in the law and regulations section immediately 
above, Diagnostic Code 7703 refers specifically to leukemia.  
When leukemia is inactive, as is the case here, the condition 
must be evaluated as anemia (Code 7700) or as aplastic anemia 
(Code 7716), whichever would result in the greater benefit.  
Thus, the veteran's chronic lymphocytic leukemia will be 
evaluated under both Diagnostic Codes 7700 and 7716.  

Discussion

As noted above, Diagnostic Code 7700 provides a 10 percent 
rating for hemoglobin 10g/100ml or less with findings such as 
weakness, easy fatigability or headaches.  This is a 
conjunctive set of criteria.  That is, the veteran must have 
both hemoglobin of 10gm/100ml or less and findings such as 
weakness, easy fatigability or headaches to warrant a 10 
percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].

Upon review, the Board notes that almost all of the 
hemoglobin levels documented in the medical records are over 
10gm/100ml [16.8 in June 1999; 16.6 in October 2001; 17.2 in 
February 2002; 16.7 in August 2002; 16.3 in February 2003; 
16.7 in November 2003; and 16.8 in February 2004].  The sole 
documented hemoglobin level below 10gm/100ml is in July 2001 
(6.9). [The Board notes that this appears to be a 
typographical error given that it was noted that the veteran 
was "being evaluated for recent onset polycythemia per his 
primary care physician with hemoglobin of 18.8 . . . ."].  
However, during that examination the veteran specifically 
denied any fatigue or loss of weight and the examiner 
concluded that the veteran was stable without any evidence of 
progression of the disease.  

The veteran argues that he is entitled to a 10 percent rating 
because he experiences cluster headaches and fatigue.  In 
this regard, the Board acknowledges that an evaluation 
conducted on August 19, 2003 included a diagnosis of chronic 
tension headaches; however, this is a specific diagnosis, and 
it was not indicated that the cluster headaches were part and 
parcel of the anemia.  Supporting this conclusion is record 
dated ten days later (August 29, 2003) which reported that 
the tension headaches had been associated with tunnel vision 
and kaleidoscope vision since 1993.  This medical record 
reflects that the veteran had problems with headaches many 
years prior to the confirmation of his chronic lymphocytic 
leukemia in June 1999; that the headaches were described as 
being associated with vision problems, not the anemia; and 
that the headaches are unrelated to the anemia.  There is no 
competent medical evidence to the contrary.  Therefore, in 
the absence of any medical evidence of such an association, 
the veteran's headaches will not be taken into consideration 
when evaluating the service-connected chronic lymphocytic 
leukemia.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

To the extent that the veteran himself is ascribing his 
headaches to the service-connected anemia, it is now well-
settled that lay persons without medical training, such as 
the veteran, are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Regarding fatigue, the veteran specifically denied having any 
fatigue in July 2001, when the only hemoglobin level below 
10gm/100ml was documented.  While the Board does not dispute 
the veteran's assertion that he currently experiences 
fatigue, it reiterates that a 10 percent rating also requires 
a hemoglobin level of 10gm/100ml or less.  This has not been 
shown by the evidence of record.  Therefore, a 10 percent 
under Diagnostic Code 7700 is not warranted.  

The evidence also does not support a 10 percent rating under 
Diagnostic Code 7716 (aplastic anemia).  Under this code, the 
veteran must require continuous medication for control of the 
condition.  The medical evidence in this case has shown that 
the veteran's condition is stable without any progression of 
the disease.  In February 2004, it was noted that he had not 
received any treatment for chronic lymphocytic leukemia.  In 
addition, the April 2004 VA examination indicated that he was 
not on any medication other than for degenerative changes and 
psychiatric issues.  Therefore, a 10 percent rating under 
Diagnostic Code 7716 is not warranted.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, October 16, 2003, has 
the veteran's chronic lymphocytic leukemia met or nearly 
approximated the criteria for a compensable rating.  The 
medical evidence reflects that the service-connected chronic 
lymphocytic leukemia has remained the same.  That is, there 
has been no progression of the disease.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case.

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected chronic 
lymphocytic leukemia results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected disability 
warrants a higher rating.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his chronic lymphocytic leukemia 
is in order because it presents an exceptional or unusual 
disability picture, he may raise this matter with the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased (compensable) rating for chronic 
lymphocytic leukemia is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


